 1                                                  THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   JAMES GINZKEY, RICHARD                             Case No.: 2:18-cv-01773-RSM
10   FITZGERALD, CHARLES CERF, BARRY
     DONNER, and on behalf of the class members         STIPULATED MOTION AND ORDER
11   described below,                                   TO REVISE SCHEDULING ORDER
                                                        REGARDING CLASS
12                  Plaintiffs,                         CERTIFICATION
13          v.
14
     NATIONAL SECURITIES CORPORATION,
15   a Washington Corporation,

16                  Defendant.
17

18

19

20          Plaintiffs James Ginzkey, Richard Fitzgerald, Charles Cerf, and Barry Donner
21   (collectively, “Plaintiffs”) and Defendant National Securities Corporation (“Defendant”)
22   (collectively, the “Parties”), by and through their undersigned attorneys, hereby submit this
23   Stipulated Motion to Revise the Scheduling Order Regarding Class Certification in this case.
24          IT IS HEREBY STIPULATED:
25          WHEREAS, Plaintiffs filed the Complaint in this action on December 10, 2018
26   (ECF No. 1);
27
      STIPULATED MOTION AND ORDER TO REVISE                           BAKER & HOSTETLER LLP
      SCHEDULING ORDER REGARDING CLASS                                999 Third Avenue, Suite 3600
      CERTIFICATION                                                   Seattle, WA 98104-4040
      Case No.: 2:18-CV-1773                                          Telephone: (206) 332-1380
 1          WHEREAS, the Court issued a Rule 16(b) and Rule 23(d) Scheduling Order Regarding

 2   Class Certification on August 2, 2019 (ECF No. 33). The Court set a deadline for the Parties to

 3   complete discovery on class certification by November 3, 2019. The Court set a deadline for

 4   Plaintiffs to file a motion for class certification by December 3, 2019;

 5          WHEREAS, in September 2019, Defendant retained new lead counsel for this case.

 6   Defendant is now represented by Fred Knopf, Chad Weaver, Elizabeth Fellmeth, and Nikki

 7   Sachdeva of Freeman Mathis & Gary, LLP. Counsel are located in Connecticut and California

 8   and will file applications to appear pro hac vice in this case. Defendant also continues to be

 9   represented by Douglas Greene and James Morrison of Baker & Hostetler LLP in Seattle,

10   Washington;

11          WHEREAS, the Parties have begun to conduct discovery on class certification through

12   written discovery requests;

13          WHEREAS, given the complexity of the class certification issues and the nature of

14   Plaintiffs’ claims, the Parties anticipate conducting substantial additional discovery regarding class

15   certification, including document discovery, depositions of the four Plaintiffs, depositions of

16   additional investor witnesses, and Rule 30(b)(6) depositions of Defendant;

17          WHEREAS, there is good cause to continue the deadlines for class certification discovery

18   and briefing based on Defendant’s retention of new counsel. Counsel have required time to

19   transfer and review case files, investigate Plaintiffs’ claims, and confer with Plaintiffs’ counsel

20   regarding discovery;

21          WHEREAS, there is further good cause to revise the Scheduling Order Regarding Class

22   Certification given the amount of time required to conduct all necessary discovery on class

23   certification issues. In particular, the Parties anticipate that they will need three additional months

24   to collect and exchange documents, prepare for and take several depositions, confer on any

25   discovery issues, and make any necessary discovery motions. The Parties request that the deadline

26   for discovery on class certification be set no earlier than February 3, 2020 to allow for the Parties

27
      STIPULATED MOTION AND ORDER TO REVISE                               BAKER & HOSTETLER LLP
      SCHEDULING ORDER REGARDING CLASS                                    999 Third Avenue, Suite 3600
      CERTIFICATION                                                       Seattle, WA 98104-4040
      Case No.: 2:18-CV-1773                                              Telephone: (206) 332-1380
 1   to take all necessary depositions, considering the scheduling needs and constraints of

 2   approximately six to ten witnesses (who are located in different states), counsel for Plaintiffs and

 3   Defendant, and the upcoming holidays;

 4          WHEREAS, the Parties therefore request that the Court revise its Rule 16(b) and Rule

 5   23(d) Scheduling Order Regarding Class Certification to allow time for the Parties to adequately

 6   conduct discovery on and brief the class certification issues;

 7          NOW THEREFORE, in consideration of the Parties’ stipulation and good cause shown,

 8   the Parties respectfully request the Court’s approval of this Motion and an Order revising the

 9   Scheduling Order as follows:

10
      Deadline to complete discovery on class                          February 3, 2020
11    certification (not to be construed as a
      bifurcation of discovery)
12
      Deadline for Plaintiffs to file motion for class                  March 2, 2020
13
      certification (noted on the fourth Friday after
14    filing and service of the motion pursuant to
      Local Rules W.D. Wash. LCR 7(d)(3) unless
15    the parties agree to different times for filing
      the response and reply memoranda).
16

17

18

19   DATED: October 2, 2019
                                                  By: _/s/ Alexander N. Loftus__________
20
                                                       David P. Neuman, WSBA #48176
21                                                     ISRAELS NEUMAN PLC
                                                       10900 NE 8th Street, Suite 100
22                                                     PMB #155
                                                       Bellevue, Washington 98004
23                                                     Tel: (206) 795-5798
                                                       Email: dave@israelsneuman.com
24

25                                                       Alexander N. Loftus, pro hac vice
                                                         Joseph Wojciechowski, pro hac vice
26                                                       STOLTMANN LAW OFFICES
                                                         233 S. Wacker, 84th Floor
27
      STIPULATED MOTION AND ORDER TO REVISE                             BAKER & HOSTETLER LLP
      SCHEDULING ORDER REGARDING CLASS                                  999 Third Avenue, Suite 3600
      CERTIFICATION                                                     Seattle, WA 98104-4040
      Case No.: 2:18-CV-1773                                            Telephone: (206) 332-1380
 1                                           Chicago, IL 60606
                                             Tel: (312) 332-4200
 2                                           Email: alex@stoltlaw.com
 3                                           joe@stoltlaw.com

 4                                           Joshua B. Kons, Esq., pro hac vice
                                             LAW OFFICES OF JOSHUA B. KONS, LLC
 5                                           939 West North Avenue, Suite 750
                                             Chicago, IL 60642
 6                                           Tel: (312) 757-2272
 7                                           Email: joshuakons@konslaw.com

 8                                           Attorneys for Plaintiffs
                                             James Ginzkey, Richard Fitzgerald, Charles
 9                                           Cerf, and Barry Donner
10

11
     DATED: October 1, 2019
12                                     By: __/s/ James R. Morrison________________
                                            Douglas W. Greene, WSBA #22844
13                                          James R. Morrison, WSBA #43043
                                            BAKER & HOSTETLER
14
                                            999 Third Avenue, Suite 3600
15                                          Seattle, Washington 98104
                                            Tel: (206) 332-1380
16                                          Fax: (206) 624-7317
                                            Email: dgreene@bakerlaw.com
17                                          Email: jmorrison@bakerlaw.com
18

19                                           Fred Knopf, pro hac vice pending
                                             Chad Weaver, pro hac vice pending
20                                           Elizabeth Fellmeth, pro hac vice pending
                                             K. Nikki Sachdeva, pro hac vice pending
21                                           FREEMAN MATHIS & GARY LLP
                                             3650 Pacific Coast Highway, Suite 300
22
                                             Hermosa Beach, California 90254
23                                           Tel: (310) 937-2066
                                             fknopf@fmglaw.com
24                                           cweaver@fmglaw.com
                                             efellmeth@fmglaw.com
25                                           nsachdeva@fmglaw.com
26                                           Attorneys for Defendant
                                             National Securities Corporation
27
     STIPULATED MOTION AND ORDER TO REVISE                   BAKER & HOSTETLER LLP
     SCHEDULING ORDER REGARDING CLASS                        999 Third Avenue, Suite 3600
     CERTIFICATION                                           Seattle, WA 98104-4040
     Case No.: 2:18-CV-1773                                  Telephone: (206) 332-1380
 1

 2
     IT IS SO ORDERED.
 3

 4   DATED: October 7, 2019
 5

 6                                      A
                                        RICARDO S. MARTINEZ
 7                                      CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO REVISE            BAKER & HOSTETLER LLP
     SCHEDULING ORDER REGARDING CLASS                 999 Third Avenue, Suite 3600
     CERTIFICATION                                    Seattle, WA 98104-4040
     Case No.: 2:18-CV-1773                           Telephone: (206) 332-1380
